DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claim 1 in the response filed 2/4/22 is acknowledged.
Claims 1, 5, 6, 8, and 13-17 are pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Delmore has been provided to teach the new limitations in claim 1).
Claim Objections
Claim 1 is objected to because of the following informalities:  
“positioning adhesive” in lines 19 and 20 should be amended to recite --the positioning adhesive--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneppele et al. US 10,016,310 B2 in view of Scholl US 2,811,154 further in view of Lademann et al. US 2011/0054429 A1, Abelbeck US 2018/0168871 A1, and Delmore et al. US 5,939,339.
Regarding claim 1, Caneppele discloses a wound dressing assembly 10 (fig. 1 and col. 1, lines 5-6) comprising: a. an extensible absorbent body 20 (fig. 1 and col. 4, lines 39-40, 64-67) having a longitudinally extending center line (fig. 1, extending centrally from right to left through the layer 20), a transversely extending centerline (fig. 1, extending centrally from top to bottom through the layer 20) and a periphery (fig. 1, the outer border of layer 20), the absorbent body 20 comprising a nonwoven substrate (col. 4, lines 40-41) and having a first surface, a second surface and an elastic modulus, the second surface being opposite the first surface (fig. 2, the first surface comprising adhesive 26, and the second surface facing adhesive 38; since the layer 20 can be elastic as discussed above, it would have an inherent elastic modulus); b. a positioning adhesive 38 contacting at least a portion of the second surface of the absorbent body 20 (fig. 2 and col. 7, lines 19-20); c. a backing layer 30 having an inner zone and an outer zone (fig. 1, the inner zone underlying layer 20, and the outer zone being the rest of the area; col. 3, line 55) and having an elastic modulus (col. 6, lines 31-32), the backing layer 30 adhered to the second surface of the absorbent body 20 by the positioning adhesive 38 (fig. 2 and col. 7, lines 18-20, 62-64); wherein (1) the extensible absorbent body 20 is superposed on the inner zone of the backing layer 30, (2) the outer zone of the backing layer 30 extends beyond the periphery of the extensible absorbent body 20 (fig. 1, the outer zone of the layer 30 is the portion of layer 30 that does not underlie layer 20, as described previously) and has a skin contacting adhesive disposed thereon 38 (fig. 2 and col. 7, lines 18-20, 62-64).
Caneppele is silent on (3) the elastic modulus of the absorbent body being equal to or lower than the elastic modulus of the backing layer.
However, Scholl teaches a wound dressing assembly 1 (fig. 3 and col. 1, lines 46-51, where the bandage is capable of being used over a wound affliction) comprising an absorbent body 5 (fig. 3 and col. 3, lines 35-36, stretchable foam 5; col. 3, lines 58-60, absorbent) and backing layer 4 (fig. 3 and claim 1, woven fabric layer 4 backs the absorbent body 5; col. 3, lines 43-47, the fabric layer 4 being contractable/elastic and thus has an inherent elastic modulus), wherein (3) the elastic modulus of the absorbent body 5 is equal to or lower than the elastic modulus of the backing layer 4 (col. 3, lines 35-37, absorbent body 5 being more elastic than fabric 4, so its elastic modulus would be lower than that of the backing layer; as stated in Collins Dictionary, modulus of elasticity is “a measure of its stiffness. It is equal to the stress applied to it divided by the resulting elastic strain… By definition, a stiffer material has a higher modulus of elasticity”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body and backing layer of Caneppele such that (3) the elastic modulus of the absorbent body is equal to or lower than the elastic modulus of the backing layer, as taught by Scholl, so that the backing layer limits the stretch of the absorbent layer to a safe amount so that it prevents overstretching and exerting uncomfortable excess pressure (col. 3, lines 35-43).
Caneppele in view of Scholl is silent on the absorbent body comprising a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm and formed from filaments of polyurethane having a filament diameter of from about 500nm to about 3000nm.
However, Lademann teaches a dressing 12 (fig. 1 and [0031], textile composite can be a dressing) comprising an absorbent body 20 that is a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm ([0074], active layer 20 comprises nonwoven fibers with a superabsorbent; [0087], the nanofiber nonwoven has a mass per unit area (i.e., basis weight) of 50 to 500 gsm) and formed from filaments of polyurethane having a filament diameter of from about 500 nm to about 3000 nm ([0074], the nanofibers are filaments having a diameter between 300 nm and 900 nm, and the nanofibers are preferably polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body of Caneppele in view of Scholl to comprise a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm and formed from filaments of polyurethane having a filament diameter of from about 500nm to about 3000nm, as taught by Lademann, because this specific construction and properties of a nonwoven substrate and superabsorbent “is particularly absorbent due to the high capillarity in the nonwoven, and absorbs the noxious substances, that have to be removed, according to the existing concentration gradient between the skin surface and the nonwoven material. The noxious substances can then be effectively stored and retained by the superabsorbent” ([0077]).
Caneppele in view of Scholl further in view of Lademann is silent on the elastic modulus of the backing layer being from about 1.5MPa to about 6MPa.
However, Abelbeck teaches a wound dressing 54’ with bandage material having an elastic modulus of from about 1.5MPa to about 6MPa (fig. 14 and [0067], the wound closing bandage 54’ is made of material with a modulus of elasticity of approximately 6 MPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastic modulus of the backing layer of Caneppele in view of Scholl further in view of Lademann to be from about 1.5MPa to about 6MPa, as taught by Abelbeck, so that its “elastic properties may coincide with elastic properties of the skin” [0067] for the most natural and comfortable feel on the skin.
 Caneppele in view of Scholl further in view of Lademann and Abelbeck is silent on wherein (4) a region of positioning adhesive has a first side and a second side, opposite the first side, such that when the region of positioning adhesive contacts the backing layer (i) the first side defines an end of a first surface area of the backing layer extending from the first side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and (ii) the second side defines an end of a second surface area of the backing layer extending from the second side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and opposite the direction of the first surface area, the first and second surface areas being substantially free of adhesive.
However, Delmore teaches a wound dressing assembly (fig. 3) comprising (4) a region of positioning adhesive 34 (fig. 3 and col. 7, line 27) with a first side and a second side, opposite the first side, such that when the region of positioning adhesive 34 contacts the backing layer 30 (fig. 3 and col. 7, line 26) (i) the first side defines an end of a first surface area of the backing layer 30 extending from the first side, beyond the periphery of the absorbent body 32 (fig. 3 and col. 7, line 26), to the outer zone of the backing layer 30 in the direction of the longitudinally extending centerline and (ii) the second side defines an end of a second surface area of the backing layer 30 extending from the second side, beyond the periphery of the absorbent body 32, to the outer zone of the backing layer 30 in the direction of the longitudinally extending centerline and opposite the direction of the first surface area, the first and second surface areas being substantially free of adhesive (please see annotated fig. A below, and col. 7, lines 29-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the wound dressing assembly of Caneppele in view of Scholl further in view of Lademann and Abelbeck with (4) a region of positioning adhesive having a first side and a second side, opposite the first side, such that when the region of positioning adhesive contacts the backing layer (i) the first side defines an end of a first surface area of the backing layer extending from the first side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and (ii) the second side defines an end of a second surface area of the backing layer extending from the second side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and opposite the direction of the first surface area, the first and second surface areas being substantially free of adhesive, as taught by Delmore, to account for the difference in elasticity between the absorbent body and the backing layer; a thin strip of adhesive would allow one layer to slide relative to the other to allow for expansion and contraction, if needed (col. 7, lines 29-34).

    PNG
    media_image1.png
    293
    691
    media_image1.png
    Greyscale

Regarding claim 5, Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore discloses the claimed invention as discussed above.
Caneppele further discloses the backing layer 30 being selected from i) a 25 µm to 50 µm thick polyurethane film layer (col. 6, lines 22-23, 32-35); or ii) a 50 µm to 300 µm thick melt blown polyurethane nonwoven.
Regarding claim 6, Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore discloses the claimed invention as discussed above.
Caneppele further discloses the absorbent body 20 being in the form of a single layer (fig. 2 shows layer 20 being single layer) or multilayer material.
Regarding claim 8, Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore discloses the claimed invention as discussed above.
Caneppele in view of Scholl is silent on the absorbent body comprising a web produced by electrospinning; a nonwoven; spunbond; spunlace; hydroentangled; carded; needle-punched; or wetlaid material.
However, Lademann further teaches the absorbent body 20 comprising a web produced by electrospinning; a nonwoven ([0074], active layer 20 comprises nonwoven fibers with a superabsorbent); spunbond; spunlace; hydroentangled; carded; needle-punched; or wetlaid material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body of Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore to comprise a web produced by electrospinning; a nonwoven; spunbond; spunlace; hydroentangled; carded; needle-punched; or wetlaid material, as taught by Lademann, because this specific construction and properties of a nonwoven substrate and superabsorbent “is particularly absorbent due to the high capillarity in the nonwoven, and absorbs the noxious substances, that have to be removed, according to the existing concentration gradient between the skin surface and the nonwoven material. The noxious substances can then be effectively stored and retained by the superabsorbent” ([0077]).
Regarding claim 15, Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore discloses the claimed invention as discussed above.
Caneppele further discloses the positioning adhesive 38 contacting the second surface of the absorbent body 20 to form a continuous or discontinuous layer or surface area of positioning adhesive 38 (col. 7, lines 57-61).
Regarding claim 16, Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore discloses the claimed invention as discussed above.
Caneppele further discloses the backing layer 30 having a periphery such that the periphery of the backing layer 30 extends beyond at least a portion of the periphery of the absorbent body 20 (fig. 1, backing layer 30 extending in all directions beyond the periphery of layer 20).
Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneppele et al. US 10,016,310 B2 in view of Scholl US 2,811,154 further in view of Lademann et al. US 2011/0054429 A1, Abelbeck US 2018/0168871 A1, Delmore et al. US 5,939,339, and Lipman US 2004/0241215 A1.
Regarding claim 13, Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore discloses the claimed invention as discussed above.
Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore is silent on the absorbent body comprising a hydrocolloid.
However, Lipman teaches a wound dressing 200 (fig. 2 and [0002], dressing for wound management) with an absorbent body 210 ([0098], adjunct absorbing layer 210) comprising a hydrocolloid ([0098], adjunct absorbing layer 210 may include hydrocolloid material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the absorbent body of Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore with a hydrocolloid, as taught by Lipman, because hydrocolloids have the ability to absorb large amounts of moisture ([0098]).
Regarding claim 14, Caneppele in view of Scholl further in view of Lademann, Abelbeck, Delmore, and Lipman discloses the claimed invention as discussed above.
Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore is silent on the hydrocolloid being selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof.
However, Lipman further teaches the hydrocolloid being selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof ([0098], the hydrocolloid adjunct layer 210 may be one of the hydrocolloid adhesive dressing described above; [0053], the hydrocolloid adhesive dressing includes hydrophilic absorbent polymers including cross-linked sodium carboxymethyl cellulose, and further [0054], pectin, xanthan gum, polysaccharides).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hydrocolloid of Caneppele in view of Scholl further in view of Lademann, Abelbeck, Delmore, and Lipman to be selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof, as taught by Lipman, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of cross-linked sodium carboxymethyl cellulose, pectin, xanthan gum, and polysaccharides to form hydrocolloids which have been made of these materials prior to the invention is obvious).
Regarding claim 17, Caneppele in view of Scholl further in view of Lademann, Abelbeck, Delmore, and Lipman discloses the claimed invention as discussed above.
Caneppele in view of Scholl further in view of Lademann, Abelbeck, and Delmore is silent on the seaweed extract being carrageenan.
However, as already discussed above for claim 14, Lipman teaches the hydrocolloid being selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof ([0098], the hydrocolloid adjunct layer 210 may be one of the hydrocolloid adhesive dressing described above; [0053], the hydrocolloid adhesive dressing includes hydrophilic absorbent polymers including cross-linked sodium carboxymethyl cellulose, and further [0054], pectin, xanthan gum, polysaccharides); in other words, Lipman teaches claims 14 and 17, because the seaweed extract being carrageenan does not change the fact that Lipman’s hydrocolloid is selected from the options in claim 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 8, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, and 13-17 of U.S. Patent No. 11,202,722 B2 in view of Caneppele et al. US 10,016,310 B2 further in view of Scholl US 2,811,154, Lademann et al. US 2011/0054429 A1, and Abelbeck US 2018/0168871 A1
Regarding claim 1 of the instant application, claim 1 of the conflicting Patent claims a wound dressing assembly comprising: a. an having a longitudinally extending center line, a transversely extending centerline and a periphery, the absorbent body having a first surface, a second surface, the second surface being opposite the first surface; b. a positioning adhesive contacting at least a portion of the second surface of the absorbent body; c. a backing layer having an inner zone and an outer zone, the backing layer adhered to the second surface of the absorbent body by the positioning adhesive; wherein (4) a region of positioning adhesive has a first side and a second side, opposite the first side, such that when the region of positioning adhesive contacts the backing laver (i) the first side defines an end of a first surface area of the backing layer extending from the first side, beyond the periphery of the absorbent body, to the outer zone of the backing laver in the direction of the longitudinally extending centerline and (ii) the second side defines an end of a second surface area of Page 2 of 7Attorney's Docket No. JC05267USNP2 USSN 16/129706 the backing laver extending from the second side, beyond the periphery of the absorbent body, to the outer zone of the backing layer in the direction of the longitudinally extending centerline and opposite the direction of the first surface area, the first and second surface areas being substantially free of adhesive.
The conflicting Patent is silent on the absorbent body being extensible and comprising a nonwoven substrate and having an elastic modulus, (1) the absorbent body is superposed on the inner zone of the backing layer, (2) the outer zone of the backing layer extends beyond the periphery of the extensible absorbent body and has a skin contacting adhesive disposed thereon.
However, Caneppele teaches a wound dressing assembly 10 (fig. 1 and col. 1, lines 5-6) comprising: a. an extensible absorbent body 20 (fig. 1 and col. 4, lines 39-40, 64-67), the absorbent body 20 comprising a nonwoven substrate (col. 4, lines 40-41) and having an elastic modulus (since the layer 20 can be elastic as discussed above, it would have an inherent elastic modulus); wherein (1) the extensible absorbent body 20 is superposed on the inner zone of the backing layer 30, (2) the outer zone of the backing layer 30 extends beyond the periphery of the extensible absorbent body 20 (fig. 1, the outer zone of the layer 30 is the portion of layer 30 that does not underlie layer 20, as described previously) and has a skin contacting adhesive disposed thereon 38 (fig. 2 and col. 7, lines 18-20, 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wound dressing assembly of the conflicting Patent such that the absorbent body is extensible and comprising a nonwoven substrate and having an elastic modulus, (1) the absorbent body is superposed on the inner zone of the backing layer, (2) the outer zone of the backing layer extends beyond the periphery of the extensible absorbent body and has a skin contacting adhesive disposed thereon, as taught by Caneppele, to make the absorbent body more conformable and comfortable to wear; furthermore, the absorbent body being situated on an inner zone of the backing layer such that the backing layer extends beyond the absorbent body’s periphery prevents the absorbent body from sticking out from the wound dressing assembly.
The conflicting Patent in view of Caneppele is silent on (3) the elastic modulus of the absorbent body being equal to or lower than the elastic modulus of the backing layer.
However, Scholl teaches a wound dressing assembly 1 (fig. 3 and col. 1, lines 46-51, where the bandage is capable of being used over a wound affliction) comprising an absorbent body 5 (fig. 3 and col. 3, lines 35-36, stretchable foam 5; col. 3, lines 58-60, absorbent) and backing layer 4 (fig. 3 and claim 1, woven fabric layer 4 backs the absorbent body 5; col. 3, lines 43-47, the fabric layer 4 being contractable/elastic and thus has an inherent elastic modulus), wherein (3) the elastic modulus of the absorbent body 5 is equal to or lower than the elastic modulus of the backing layer 4 (col. 3, lines 35-37, absorbent body 5 being more elastic than fabric 4, so its elastic modulus would be lower than that of the backing layer; as stated in Collins Dictionary, modulus of elasticity is “a measure of its stiffness. It is equal to the stress applied to it divided by the resulting elastic strain… By definition, a stiffer material has a higher modulus of elasticity”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body and backing layer of the conflicting Patent in view of Caneppele such that (3) the elastic modulus of the absorbent body is equal to or lower than the elastic modulus of the backing layer, as taught by Scholl, so that the backing layer limits the stretch of the absorbent layer to a safe amount so that it prevents overstretching and exerting uncomfortable excess pressure (col. 3, lines 35-43).
The conflicting Patent in view of Caneppele further in view of Scholl is silent on the absorbent body comprising a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm and formed from filaments of polyurethane having a filament diameter of from about 500nm to about 3000nm.
However, Lademann teaches a dressing 12 (fig. 1 and [0031], textile composite can be a dressing) comprising an absorbent body 20 that is a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm ([0074], active layer 20 comprises nonwoven fibers with a superabsorbent; [0087], the nanofiber nonwoven has a mass per unit area (i.e., basis weight) of 50 to 500 gsm) and formed from filaments of polyurethane having a filament diameter of from about 500 nm to about 3000 nm ([0074], the nanofibers are filaments having a diameter between 300 nm and 900 nm, and the nanofibers are preferably polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body of the conflicting Patent in view of Caneppele further in view of Scholl to comprise a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm and formed from filaments of polyurethane having a filament diameter of from about 500nm to about 3000nm, as taught by Lademann, because this specific construction and properties of a nonwoven substrate and superabsorbent “is particularly absorbent due to the high capillarity in the nonwoven, and absorbs the noxious substances, that have to be removed, according to the existing concentration gradient between the skin surface and the nonwoven material. The noxious substances can then be effectively stored and retained by the superabsorbent” ([0077]).
The conflicting Patent in view of Caneppele further in view of Scholl and Lademann is silent on the elastic modulus of the backing layer being from about 1.5MPa to about 6MPa.
However, Abelbeck teaches a wound dressing 54’ with bandage material having an elastic modulus of from about 1.5MPa to about 6MPa (fig. 14 and [0067], the wound closing bandage 54’ is made of material with a modulus of elasticity of approximately 6 MPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastic modulus of the backing layer of the conflicting Patent in view of Caneppele further in view of Scholl and Lademann to be from about 1.5MPa to about 6MPa, as taught by Abelbeck, so that its “elastic properties may coincide with elastic properties of the skin” [0067] for the most natural and comfortable feel on the skin.
Regarding claim 5 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
Caneppele further teaches the backing layer 30 being selected from i) a 25 µm to 50 µm thick polyurethane film layer (col. 6, lines 22-23, 32-35); or ii) a 50 µm to 300 µm thick melt blown polyurethane nonwoven.
Regarding claim 6 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 4.
Regarding claim 8 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 6.
Regarding claim 13 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 11.
Regarding claim 14 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 12.
Regarding claim 15 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 13.
Regarding claim 16 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 14.
Regarding claim 17 of the instant application, the conflicting Patent in view of Caneppele further in view of Scholl, Lademann, and Abelbeck discloses the claimed invention as discussed above.
The conflicting Patent claims the entirety of this claim in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pawelchak et al. US 4,538,603; Falleiros et al. US 2003/0093024 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786